222 S.W.3d 223 (2007)
Chad Donovan TALBOTT, Movant
v.
KENTUCKY BAR ASSOCIATION, Respondent.
No. 2006-SC-000902-KB.
Supreme Court of Kentucky.
May 17, 2007.

OPINION AND ORDER
By order of this Court on December 1, 2005, Chad Donovan Talbott, whose KBA number is 88574 and whose address is 99 Randolph St. NE Atlanta, GA 30312, was suspended from the practice of law in Kentucky under SCR 3.050 for nonpayment of dues. Talbott now applies for restoration pursuant to SCR 3.500(1). After reviewing the record and recommendation of the Board of Governors, we grant Talbott's application for restoration to the practice of law.
SCR 3.500(1) provides, in relevant part, that a former member "who has been suspended for failure to pay dues as provided by Rule 3.050 . . . and such status has prevailed for less than a period of five (5) years, may apply for restoration by completing forms provided by the Director, to include a certification from the KBA that there is no pending disciplinary matter, tendering a fee of $250.00, and payment of dues for the current year and all back years . . ." We received Talbott's application for restoration on December 4, 2006. With that application, Talbott submitted affidavits from three (3) KBA members in good standing attesting to Talbott's fitness for restoration. Additionally, Talbott tendered a check for the $250 fee, along with a check in the amount of $590 for dues for the current year and all back years. According to the KBA, Talbott has satisfied his CLE requirements through the educational year ending June 30, 2007, and has no disciplinary matters pending at this time.
On January 19, 2007, the KBA's Board of Governors voted unanimously to recommend that we approve Talbott's application for restoration. Based on the record and the Board of Governors' conclusion that Talbott meets all the requirements for restoration of membership, IT IS ORDERED that Chad Donovan Talbott is restored to membership in the Kentucky Bar Association and to the practice of law in the Commonwealth of Kentucky.
Mr. Talbott shall pay the costs incurred by the Kentucky Bar Association in the processing of the application, said sum being certified by the KBA as $143.90. SCR 3.500(5).
All sitting. All Concur.
ENTERED: May 17, 2007.
/s/ Joseph E. Lambert
Chief Justice